             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

RICHARD S. REDDEN,                     )
                                       )
                 Plaintiff,            )
                                       )
v.                                     )         Case No. CIV-18-021-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER


     Plaintiff Richard S. Redden (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not   disabled.       For   the    reasons

discussed    below,    it   is   the   finding   of   this   Court   that     the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social
Security       Act   “only    if    his    physical   or   mental      impairment    or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                     See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;       and,   second,    whether    the    correct    legal

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                             2
standards were applied.      Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.       It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson   v.   Perales,   402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).           The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.      Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                       Claimant’s Background

     Claimant was 35 years old at the time of the ALJ’s decision.

Claimant completed his high school education.        Claimant has worked

in the past as an industrial cleaner and tire changer and truck

driver.   Claimant alleges an inability to work beginning January 3,

2014 due to limitations resulting from degenerative disc disease,

a torn disc, and disc bulges.

                          Procedural History



                                     3
     On July 8, 2014, Claimant protectively filed for protectively

filed for disability insurance benefits under Title II (42 U.S.C.

§ 401, et seq.) of the Social Security Act.               On July 22, 2014,

Claimant also filed for supplemental security income pursuant to

Title XVI (42 U.S.C. § 1381, et seq.) of the Social Security Act.

Claimant’s     applications      were       denied    initially   and    upon

reconsideration.      On June 15, 2016, Administrative Law Judge

(“ALJ”) John Belcher conducted an administrative hearing in Tulsa,

Oklahoma.     On August 16, 2016, the ALJ entered an unfavorable

decision.     The Appeals Council denied review on August 21, 2017.

As a result, the decision of the ALJ represents the Commissioner’s

final decision for purposes of further appeal.                20 C.F.R. §§

404.981, 416.1481.

               Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation.    He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional     capacity    (“RFC”)   to     perform   sedentary   work   with

limitations.



                          Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) failing to


                                        4
properly consider the totality of the medical evidence; and failing

to perform a proper analysis at step five.

                 Consideration of the Medical Evidence

     In his decision, the ALJ found Claimant suffered from the

severe impairments of degenerative disc disease of the lumbar spine,

obesity,   attention    deficit    hyperactivity    syndrome   (“ADHD”),

depression, and anxiety.     (Tr. 50).     The ALJ determined Claimant

retained the RFC to perform sedentary work.        In so doing, he found

Claimant could lift/carry 20 pounds occasionally and less than ten

pounds frequently with pushing and pulling consistent with the

lifting and carrying limits.      He could stand and walk four hours in

an eight hour workday and sit for six to eight hours in an eight

hour workday all with normal breaks.      Claimant was found to be able

to frequently balance or crouch, occasionally climb, bend or stoop,

kneel or crawl. Claimant could do simple and routine tasks and some

complex tasks.    Contact with co-workers and supervisors should be

superficial (contact similar to that of a grocery clerk might have

with co-workers and supervisors).        The ALJ found Claimant should

avoid contact with the public.      (Tr. 52).

     After consultation with a vocational expert, the ALJ determined

Claimant could perform the representative jobs of table worker,

escort driver, and document preparer, all of which the ALJ found



                                    5
existed    in    sufficient   numbers       in   the    national   and   regional

economies.      (Tr. 60).   As a result, the ALJ concluded that Claimant

was not under a disability from January 3, 2014 through the date of

the decision.      Id.

     Claimant contends the ALJ failed to consider the totality of

the medical evidence which supported her disability.                In a rather

curious turn of events, Claimant asserts that the ALJ adopted a more

restrictive RFC than proposed by the consultative physicians but did

not give a “solid analysis of how he eventually arrived at his RFC.”

Cl. Brief at p. 4.            The ALJ considered the opinions of the

consultative doctors but concluded that they

     did not have the benefit of reviewing the evidence
     submitted after the reconsideration decision or the
     hearing testimony (Exhibits 1A, 2A, 5A, and 6A).
     Accordingly, I have considered all of the evidence
     submitted and arrived at the decision set forth herein.

     (Tr. 58).

     This Court has carefully reviewed the ALJ’s decision.                 It is

unusual.   The ALJ accurately recites the medical record in the case

but does not indicate which of the medical professional opinions he

relied upon to reach his conclusions.                  Not a single opinion is

weighed in this decision. The few opinions that exist in the record

from the consultative examiners are roundly rejected, contending the

professionals did not possess all of the later developed relevant


                                        6
evidence. The Court is left with a recitation of the medical record

and an RFC, the foundation for which has not been explained by the

ALJ.     “What is required is that the discussion describe how the

evidence supports the RFC conclusions, and cite specific medical

facts and nonmedical evidence supporting the RFC assessment.”

Castillo v. Astrue, 2011 WL 13627, at *11 (D. Kan. Jan. 4, 2011).

The ALJ’s decision leads the Court to conclude that he formed his

own medical opinion without support from any expert.                      The ALJ is

simply “not free to substitute his own medical opinion for that of

a disability claimant's treating doctors.”

Lawton       v.   Barnhart,   121    Fed.     App'x   364,    373        (10th   Cir.

2005)(citation omitted). Without more explanation on the foundation

of his conclusions, the ALJ’s RFC cannot be said to be supported by

substantial evidence.

                              Step Five Analysis

       Since the RFC is not supported by substantial evidence, the

limitations provided by the ALJ in the hypothetical questioning of

the    vocational    expert   is    flawed.      On   remand,      the    ALJ    shall

reformulate his questions based upon a supported RFC.



                                    Conclusion

       The    decision   of   the    Commissioner      is    not    supported      by



                                        7
substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the Opinion

and Order.

     IT IS SO ORDERED this 19th day of March, 2019.




                               ______________________________
                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                 8
